United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                            F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                               May 1, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk

                                           No. 05-10583
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                       Plaintiff-
                                                          Appellee,

                                                 versus

JERRY PAT STEWART, JR.,

                                                                                     Defendant-
                                                          Appellant.

                        ----------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Northern District of Texas
                                   USDC No. 3:04-CR-184-ALL
                        ----------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender appointed to represent Jerry Pat Stewart, Jr., has moved for

leave to withdraw from this appeal and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967). Stewart has not filed a response.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 05-10583
                                            -2-

       Our independent review of the brief and record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED. Counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.